Motion Granted and Order filed April 28, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00899-CV
                                   ____________

                       LUCILLE R. KELLEY, Appellant

                                         V.

          ALDINE INDEPENDENT SCHOOL DISTRICT, Appellee


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-17475

                                      ORDER

      Appellant has been granted permission to appeal as indigent. See Tex. R. Civ.
P. 20.1(i)(4). Before permission was granted, appellant paid the filing fee of $205.
See Tex. R. App. P. 5. On April 5, 2016, appellant filed a motion for a refund for the
filing fee. The motion is GRANTED.

      Appellant is directed to file a letter with the clerk of this court that contains
her social security number or other taxpayer identification number and a mailing
address to which the refund check may be sent.
PER CURIAM